Citation Nr: 0706974	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for vague ulcer 
of right lower leg, residuals of cellulitis.  

2.  Entitlement to service connection for acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD) and anxiety disorder. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for left hip 
disability.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability, including spinal stenosis. 

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
hip disability. 

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1944 to March 
1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in July 2004, and a 
substantive appeal was received in July 2004.  A Board 
hearing at the local RO was held in September 2006.

In his September 2006 hearing testimony, the veteran raised a 
new claim for a skin disease on his neck.  This issue is 
referred to the RO for necessary action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The claims file indicates that the veteran has applied for or 
is receiving Social Security Administration (SSA) benefits 
for his disabilities.  In his September 2006 hearing 
testimony, the veteran stated that these records included 
private medical records pertaining to his case.  However, it 
does not appear that the veteran's SSA records have been 
requested.  Thus, the RO should obtain the administrative 
decisions pertaining to the veteran's claim and any 
underlying medical records from the SSA.  See Hayes v. Brown, 
9 Vet.App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With respect to the claim for entitlement to service 
connection for PTSD, the veteran's personnel records showed 
that he was stationed on the LST 1038 from February 1945 to 
October 1945.  The veteran submitted information concerning 
this ship from the Dictionary of American Naval Fighting 
Ships, which indicated that in May and June 1945 the ship 
came under constant threat of Japanese air attack that kept 
the crew alert at all times, bringing them into general 
quarter at least once every day.  The veteran testified that 
going into general quarter meant preparing for an attack.  He 
further testified that he participated in the Philippine 
liberation and several island operations in Okinawa.  

Based on this testimony, the critical question is whether the 
LST 1038 came under attack or participated in battle during 
the months of May 1945 to July 1945.  In Pentecost v. 
Principi, 16 Vet.App. 124, 128 (2002), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
claim for service connection for PTSD and noted that 
"[a]lthough the unit records do not specifically state that 
the veteran was present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred would strongly suggest that he was, in fact, 
exposed to attacks."  See also Suozzi v. Brown, 10 Vet.App. 
307 (1997).  The Board finds that the stressors described by 
the veteran during his hearing testimony as well as the 
supporting documentation concerning the LST 1038 are of 
sufficient detail in terms of dates and locations to allow 
for an attempt at verification.  

Further, the record contains November 2002 and November 2003 
private opinions that respectively indicate that anxiety 
disorder and PTSD are related to service. Thus, the Board 
finds that a VA examination is necessary to determine the 
nature, extent and etiology of any currently manifested 
acquired psychiatric disability in order to meet the 
requirements of 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet.App. 79 (2006)

Moreover, with respect to the issue of entitlement to a 
compensable rating for the veteran's right leg, it appears 
that the veteran has not had a VA examination to determine 
the severity of his right leg since 1989.  Given the lengthy 
time period since the last VA examination and the fact that 
the ratings criteria for skin disabilities were revised in 
August 2002.  The Board finds that a new VA examination is 
necessary in order to properly rate the current severity of 
the veteran's service-connected right leg disability.  

Lastly, it is also unclear whether notices furnished to the 
veteran pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), were adequate.  The Board 
notes that the RO sent letters to the veteran in February 
2003 and June 2003, but these notices only covered the 
veteran's PTSD claim, and outlined what constituted new and 
material evidence for right leg and back disorders.  An 
additional notice was sent to the veteran in March 2006 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006).  However, it does not appear that any notice informed 
the veteran of what information and evidence was necessary to 
warrant entitlement to service connection for anxiety 
disorder, hypertension or left hip disability, described what 
was required for an increased rating, or outlined what 
constituted new and material evidence for hearing loss.  
Further, with respect to the new and material evidence 
issues, the veteran has not been informed of what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denials pursuant to Kent v. 
Nicholson, 20 Vet.App. 1 (2006).  Thus, in view of the need 
to return the case for additional development, it seems 
appropriate to direct additional VCAA notice to ensure full 
compliance with VCAA notice requirements.  See also, 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet.App. 112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter with 
respect to all the issues on appeal.  The 
letter should specifically include notice 
to the veteran of the evidence necessary 
to substantiate his claims.  The veteran 
should also be advised to submit any 
pertinent evidence in his possession.  

The VCAA notice should also provide the 
veteran with what constitutes new and 
material evidence to reopen a service 
connection claim and what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient 
in the previous denials for low back 
disability, right hip disability and 
hearing loss as required in Kent v. 
Nicholson, 20 Vet.App. 1 (2006).
 
Further, the VCAA notice should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006).  

2.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) 
pertaining to any claim for disability 
benefits by the veteran.

3.  The RO should request U.S. Army and 
Joint Services Records Research Center to 
attempt to verify through ship records 
whether LST 1038 came under attack or 
participated in battle during the period 
from May 1945 to July 1945. 

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature, extent and etiology 
of any currently manifested acquired 
psychiatric disability.  The claims file 
must be made available to the examiner 
for review and the examiner should be 
expressly informed of the details of any 
particular stressor(s) that has/have been 
verified.  After reviewing the claims 
file and examining the veteran, the 
examiner should then clearly list all of 
the veteran's current acquired 
psychiatric disabilities, to include 
whether or not the veteran suffers from 
PTSD.  If the veteran does suffer from 
PTSD, the examiner must indicate whether 
it is related to any verified stressor.  
With respect to any other diagnosed 
acquired psychiatric disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any diagnosed acquired psychiatric 
disability is related to service.   

5.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his service-connected vague ulcer of 
right lower leg, residuals of cellulitis, 
under the old and current rating criteria 
for skin disorders.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800 and 7816.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

6.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought on appeal can be granted.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



